Citation Nr: 0027218	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 
1994, for an allowance of service connection for callosities 
of both feet.

2.  Entitlement to an effective date earlier than August 15, 
1997, for the assignment of a 10 percent disability rating 
for service-connected callosities of both feet, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1974.

This case arises before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 1999, the veteran claimed entitlement to an 
increased disability rating for service-connected callosities 
of both feet.  This claim has not yet been adjudicated by the 
RO and is not before the Board on appeal.  It is not 
otherwise intertwined with the claim on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed January 1975 decision, the RO denied 
entitlement to service connection for pain in the heel.

2.  On September 8, 1975, the RO received the veteran's 
petition to reopen his claim for service connection for a 
foot disorder.
 
3.  New and material evidence sufficient to reopen the claim 
and to establish service connection was received in 1997, 
consisting of March 12, 1997, VA examination report.

4.  In August 1997, the RO awarded service connection for 
callosities of both feet, evaluated as noncompensable, 
effective from May 20, 1994.  The veteran appealed the RO's 
decision concerning the assignment of a noncompensable 
disability rating to the Board.

5.  In August 1998, the Board awarded a 10 percent disability 
rating for service-connected callosities of both feet.

6.  In September 1998, the RO implemented the Board's 
decision and assigned a 10 percent disability rating for 
service-connected callosities of both feet, effective from 
August 15, 1997.

7.  Medical evidence reflects that bilateral foot calluses 
were tender and painful on objective demonstration as early 
as April 1994.


CONCLUSIONS OF LAW

1.  The January 1975 RO decision that denied service 
connection for pain in the heel is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302(a) (1999).

2.  Entitlement to an effective date earlier than May 20, 
1994, for service connection for callosities of both feet is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.156, 3.400(q)(1)(ii) and (r) (1999).

3.  An effective date of May 20, 1994, for a 10 percent 
disability rating for service-connected callosities of both 
feet is warranted.  38 U.S.C.A. § 5110(a), (West 1991); 
38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran originally claimed entitlement to service 
connection for pain in his heel in May 1974.  The RO obtained 
his service medical records in June 1974.  

The veteran's service medical records disclosed no complaints 
of a foot disorder on entrance examination in December 1973.  
Examination of the feet was normal.  In January 1974, the 
veteran complained of bilateral calluses of the feet.  He was 
instructed on self-care of calluses.  

There was no separation examination of record.  However, a 
Request for Information received in July 1974 noted that the 
separation examination was being requested from Fort Gordon, 
Georgia.  The request for this information was apparently 
unsuccessful.

The RO denied the veteran's claim in January 1975 and 
notified him of his appellate rights.  He did not appeal.  

The veteran sought to reopen the claim on September 8, 1975.  
He stated that he had pain in his heel while standing during 
service in March 1974 and was treated at Fort Gordon, 
Georgia.  In support of his claim, he provided a March 1976 
statement from Julius L. Levy, M.D.  Dr. Levy stated that 
examination of the veteran's feet in March 1976 showed a 
callus formation on the bottom of the left heel that was 
causing some pain.    

The RO again denied the claim in May 1976.  However, the 
notification letter sent to the veteran later that month made 
no mention of the denial of service connection for pain in 
the heel.  Accordingly, the veteran did not appeal.

In an undated letter that was subsequently associated with 
the claims folder, the veteran stated that he was still 
having trouble with his heel and that he was being treated 
for it at Camp Shelby.  In response, in a January 1979 letter 
the RO notified the veteran that his claim for a left heel 
condition had been denied and that he had to submit new and 
material evidence to reopen the claim.  He was not notified 
of his appellate rights.  

The veteran next submitted a claim for service connection for 
a bilateral foot disorder to the RO on April 15, 1994.  In 
support of his claim, he provided private treatment records 
from Charles E. Hicks, DPM.  On July 13, 1992, pertinent 
findings included Tailor's bunion with painful keratoma 
formation of the fifth metatarsal head bilaterally; 
interphalangeal joint (IPJ) sesamoids with painful keratoma 
formation right hallux; and painful keratoma formation of the 
left heel.  The veteran underwent reduction of the painful 
lesions.  Dr. Hicks stated that the veteran's symptoms "are 
results of previous military foot problems."  On August 17, 
1992, it was noted that palliative care had provided 
temporary relief.  Reduction of the painful lesion was 
performed.  On April 8, 1994, June 13, 1994, and October 7, 
1994, the veteran complained of painful calluses and again 
underwent debridement.  

The RO denied entitlement to service connection for a foot 
condition in an August 1994 rating decision, and the veteran 
appealed to the Board.  He stated that he had foot trouble 
during service and had been treated for the condition since 
service.  However, the doctors that treated him were no 
longer practicing.  

VA outpatient treatment records were associated with the 
claims folder.  These records showed that in April 1995 the 
veteran complained of painful callosities.  Objective 
findings included recurrence of deep callosities.  The 
examiner's assessment was severe callosities of the feet.  
Similar complaints and findings were noted in July and 
October 1995 and January, May and September 1996.  The 
examiner indicated that the callosities were tender in July 
1995.  In May 1996, the callosities were described as very 
deep and tender.  The veteran underwent repeated reduction of 
callus tissue.

It was indicated in the VA treatment records that the veteran 
was seen by Ronald Roussen, DPM in 1974 and for several years 
thereafter.  However, Dr. Roussen died in April 1995 and his 
records were unavailable.

In testimony before the Board in September 1996, the veteran 
stated that he had to stand on his feet at work.  His feet 
throbbed and he did not have to be on them for them to hurt.  
He stated that he first noticed calluses on his feet during 
service and they never went away.  He saw Drs. Levy and Rubin 
after service in 1976; however, they were deceased.  The 
veteran's wife testified that during service the veteran 
complained of foot problems to her.  The bottoms of her 
husband's feet turned color and he had to get them shaved 
down.  He had problems walking around the yard.  When he 
stood too long, his feet hurt.  She also had to rub them and 
he soaked them, but it did not help.  She put medicine on the 
area where the doctor had shaved.

The Board remanded the case in December 1996 and, inter alia, 
instructed the RO to contact Dr. Hicks and request that he 
provide a basis for his statement that the veteran's symptoms 
"are results of previous military foot problems" and that 
he clarify what the veteran's previous foot problems were.

The veteran was afforded a VA feet examination in March 1997.  
He gave a history of developing painful callosities of both 
feet shortly after entering service.  The examiner reviewed 
the service medical records and noted that a discharge 
examination dated May 3, 1974, noted the veteran's complaints 
of left heel pain when standing.  

The veteran's current complaints included painful callosities 
on both feet that interfered with prolonged standing and 
walking, especially when he carried heavy weights as was 
required by his employment.  On examination, very deep 
callosities were present beneath both metatarsal heads and 
beneath the left heel.  All three lesions were approximately 
1 centimeter in diameter and approximately 0.5 centimeter 
deep.  The lesions were all tender, particularly the lesion 
on the left heel.  The lesion on the left heel was also noted 
to have scarring beneath the callus.  In addition, there was 
a smaller callus beneath the right first interphalangeal 
joint approximately 0.5 centimeter in diameter and 0.3 
centimeter in depth, although this lesion was only moderately 
tender.  The veteran rose on his toes and heels with some 
difficulty due to reported tenderness of the balls of his 
feet and the left heel.  Tandem walking was unsteady due to 
the reported tenderness.  The appearance of the feet was 
essentially within normal limits.  Function was fair.  The 
veteran's gait was slightly antalgic, and he was noted to 
walk with his toes extended (dorsiflexed) in an apparent 
attempt to decrease the pressure on the balls of his feet.  
Severe callosities of both feet were noted.  The examiner 
stated that extensive physical activity associated with basic 
training probably aggravated previously asymptomatic lesions 
of the veteran's feet; however, the lesions may have resulted 
entirely from the extensive physical activity required by 
basic training plus the veteran's mild pes planus.  The 
examiner further stated that the veteran's callosities which 
appeared during service had continued and worsened.  

Service connection for callosities of both feet was granted 
by means of an August 1997 rating decision, effective from 
May 20, 1994.  A noncompensable evaluation was assigned.  The 
specified basis for the allowance of service connection was 
that the veteran's callosities of both feet, which existed 
prior to service, permanently worsened as a result of 
service.  The veteran appealed the RO's decision concerning 
the assignment of a noncompensable disability rating to the 
Board.

In response to a January 1997 request for information from 
the RO, in October 1997 Dr. Hicks reported that the veteran 
presented in 1992 with Tailor bunions and painful keratoma 
formation on the fifth metatarsal heads bilaterally.  Dr. 
Hicks further reported that the veteran stated that his foot 
problems began during service.

In August 1998, the Board awarded a 10 percent disability 
rating for service-connected callosities of both feet.  In a 
September 1998 rating decision, the RO implemented the 
Board's decision and assigned a 10 percent disability rating 
for service-connected callosities of both feet, effective 
from August 15, 1997.

In October 1998, the veteran requested an earlier effective 
date back to the original date of his claim.  In January and 
April 1999, he stated that he wanted an earlier effective 
date because he had foot problems during service and because 
he was treated by Dr. Hicks in 1992.  


II.  Legal analysis

A.  General

The veteran's claim in this case was one for a higher 
disability rating on appeal from an initial grant of service 
connection and not for an increase in compensation benefits 
for an already service-connected disorder.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  There is no provision in the 
law which allows for compensation payments to be made for a 
disorder before service connection is granted for it.  Thus, 
in order to allow an effective date earlier than May 20, 
1994, for the 10 percent rating for callosities of the feet, 
there must be evidence showing that the effective date 
assigned for service connection was incorrect and should have 
been an earlier date.  The veteran makes this argument on 
appeal when he contends that he deserves an earlier effective 
date because he had foot problems in service.

The veteran disagrees with the effective dates assigned for 
the allowance of service connection and the assignment of a 
10 percent rating for service-connected callosities of both 
feet.  The Board concludes that the veteran's expression of 
disagreement with the assignment of effective dates by the RO 
establishes well-grounded claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  Upon a review of the records, the Board finds 
that sufficient evidence necessary for adjudication of these 
claims has been obtained.  While the March 1997 VA examiner 
referenced a "Military discharge medical evaluation dated 
05-03-74," the veteran's separation examination is not of 
record and is apparently unavailable.  The examiner was most 
likely referring to the veteran's original Application for 
Compensation or Pension at Separation from Service, which is 
dated May 3, 1974, and notes complaints of pain in the heel 
when standing.    Further, the veteran has reported that the 
doctors that treated him for foot problems after service are 
deceased and that their records are unavailable.  Therefore, 
the duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


B.  Entitlement to an effective date earlier than May 20, 
1994, for an allowance of service connection for callosities 
of both feet

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  A veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  38 C.F.R. 
§ 3.304(b) (1999).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (1999).  Concerning 
item (1), a disorder may be shown to have preexisted service 
if it is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).

By letter dated January 10, 1975, the RO notified the veteran 
that service connection for pain in his heel was denied.  He 
was also advised of his appellate rights.  As he did not 
appeal, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (1999).  
Although the claim was again denied in May 1976, the veteran 
was not provided notice of this decision, nor was he notified 
of his appellate rights when he was told that his claim had 
been denied in January 1979.  Accordingly, the May 1976 
rating decision did not become final.  See 38 U.S.C.A. 
§ 5104(a) (West Supp. 2000); 38 C.F.R. § 3.103 (1999).  
Absent proper notice of the determination, there was no 
opportunity for the veteran to initiate appeal through filing 
a notice of disagreement. 

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (1999).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).

The veteran sought to reopen his claim for service connection 
for a foot disorder on September 8, 1975.  It was not until 
August 1997 that the RO issued a rating decision granting 
entitlement to service connection for callosities of both 
feet. 

While the RO allowed the claim on the basis of aggravation, 
the Board disagrees. There was no foot disorder noted on 
entrance into service and the veteran, therefore, is 
considered to have been in sound condition.  The evidence of 
record does not clearly and unmistakably show that his 
calluses existed prior to entry into service.  Although the 
VA examiner in March 1997 stated that basic training probably 
aggravated the veteran's previously asymptomatic lesions of 
the feet, he went on to state that the lesions may have 
resulted entirely from extensive physical activity required 
by basic training.  These statements indicate that, from a 
medical standpoint, there was no way to conclude with 
certainty whether the veteran's calluses pre-existed active 
service.  Accordingly, the Board finds that the presumption 
of soundness was not rebutted by clear and unmistakable 
evidence.  38 C.F.R. § 3.304(b) (1999).  Therefore, the issue 
was whether the veteran's callosities of the feet were 
incurred during service.

Additional evidence obtained in conjunction with the reopened 
claim included a June 1992 statement from Dr. Hicks that the 
veteran's foot symptoms were a result of his military foot 
problems.  However, when asked to provide a basis for his 
opinion, he stated in October 1997 that the veteran stated 
that his foot problems began during service.  This statement 
does not demonstrate that based upon his medical expertise, 
Dr. Hicks found any foot disability relating back to service 
and does not provide a basis to allow the claim.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Upon VA examination in March 1997, the examiner stated that 
the lesions on the veteran's feet may have resulted entirely 
from the extensive physical activity required by basic 
training and that the callosities which appeared during 
service had continued and worsened.  In resolving reasonable 
doubt in the veteran's favor, this evidence, i.e., the March 
12, 1997, VA examination report, was sufficient to reopen his 
claim and for an allowance of service connection for 
callosities of both feet.  See 38 C.F.R. § 3.156 (1999).  
Much of the evidence submitted in conjunction with the 
reopened claim was duplicative/cumulative of evidence that 
was before the RO in 1975 (to the extent that it showed the 
presence of post-service calluses of the feet and the 
veteran's contentions) and some of it was irrelevant to that 
claim.  None of the medical evidence, with the exception of 
the March 1997 VA examination report, established a nexus 
between the veteran's post-service disability and his in-
service complaints and findings.  The veteran's own 
statements were not competent in this regard.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Although the veteran submitted a reopened claim for service 
connection in September 1975, he did not submit a claim 
supported by evidence that reflected his entitlement until 
the receipt of the March 12, 1997, VA examination report.  
Accordingly, the Board concludes that entitlement to an 
effective date earlier than March 12, 1997, for service 
connection for callosities of both feet is not warranted 
under the provisions for establishing an effective date for a 
claim reopened by submission of new and material evidence.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q), (r) 
(1999).  In this case, the veteran has already been assigned 
an effective date of May 20, 1994, for his service-connected 
disability and there is no basis for assigning an earlier 
effective date.


C.  Entitlement to an effective date earlier than August 15, 
1997, for the assignment of a 10 percent disability rating 
for service-connected callosities of both feet, on appeal 
from the initial grant of service connection

Generally, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the after entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (1999).  

As the case comes to the Board on appeal, a noncompensable 
rating was in effect for service-connected callosities of the 
feet from May 20, 1994 (the effective date of the allowance 
of service connection) to August 14, 1997, and a 10 percent 
rating was assigned from August 15, 1997, forward.  The 10 
percent disability rating was assigned pursuant to Diagnostic 
Code 7804.  As noted above, there is no provision in the law 
which allows for compensation payments to be made for a 
disorder before service connection is granted, or in this 
case, prior to May 20, 1994.  Therefore, the Board will 
examine all the relevant evidence of record to see whether it 
is ascertainable that a 10 percent rating was warranted at 
any time from May 20, 1994, to August 14, 1997. 

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of disability resulting from the service-connected 
condition.  Benign new skin growths will be rated as scars or 
as eczema.  38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  
A 10 percent rating is assigned for scars that are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999). 

Much of the medical evidence dated in the time frame 
preceding August 15, 1997, showed that the veteran's 
service-connected callosities of the feet resulted in 
impairment warranting the assignment of a 10 percent 
disability rating under Diagnostic Code 7804.  For example, 
on April 8, 1994, June 13, 1994, and October 7, 1994, the 
veteran complained of painful calluses.  His complaints of 
pain were supported by the objective evidence of record, 
including calluses which required repeated debridement.  VA 
outpatient treatment showed continued complaints of painful 
callosities, as well as objective findings of deep 
callosities which were described as severe by examiners.  The 
callosities were tender to palpation in July 1995, May 1996, 
and March 1997.  Therefore, the veteran continually sought 
treatment for recurring painful calluses beginning in April 
1994.  In resolving all reasonable doubt in favor of the 
veteran, the Board finds that his calluses were tender and 
painful on objective demonstration as early as April 1994.  
38 C.F.R. § 3.102 (1999).  

Therefore, it was factually ascertainable as of the date of 
the allowance of service connection, i.e., May 20, 1994, that 
the service-connected callosities of the feet were tender and 
painful on objective demonstration, warranting the assignment 
of a 10 percent disability rating under Diagnostic Code 7804.  
Accordingly, pursuant to the regulatory requirement for an 
effective date under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, the Board finds that the veteran is entitled to a 10 
percent disability rating as of May 20, 1994.



ORDER

Entitlement to an effective date earlier than May 20, 1994, 
for an allowance of service connection for callosities of 
both feet is denied.

Entitlement to an effective date of May 20, 1994, for a 10 
percent disability rating for service-connected callosities 
of both feet is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

